Citation Nr: 0943890	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to the benefit 
currently sought on appeal.  The Veteran appeared before the 
undersigned Veterans Law Judge in a Travel Board hearing in 
Portland in September 2009 to present testimony on the issue 
on appeal.  The transcript has been associated with the 
claims file.

Just prior to certification of this case to the Board, the RO 
received correspondence in September 2009 from the Veteran's 
wife and his representative, indicating an intent to reopen 
his previously denied claims of service connection for 
hearing loss and tinnitus.  These claims are referred back to 
the RO for appropriate disposition.

Please note that this appeal has been advanced on the Board's 
docket due to the Veteran's age pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's medical records confirm a current diagnosis 
of asbestosis. 

2.  The evidence is in equipoise as to whether the Veteran's 
sole exposure to asbestos was during his active military 
service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, asbestosis was 
incurred in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009).  As will be 
discussed below, service connection for asbestosis is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed, as no prejudice can flow to the 
Veteran with a full grant of benefits.  It is important to 
note, however, that the AOJ has provided notice to the 
Veteran with respect to the initial disability rating and 
effective date elements of his claim, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for asbestosis, which he 
contends is the result of exposure to asbestos during his 
service in the Army as an equipment repairman.  Specifically, 
in an August 2006 statement, the Veteran referred to the use 
of asbestos to insulate the wires in the machinery he worked 
on.  During his September 2009 hearing before the 
undersigned, he credibly testified that asbestos was also 
used in the brakes and clutches of the large scale tabulating 
machines he repaired.  

Generally, in order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  For example, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  In 
short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The medical evidence of record in this case confirms the 
Veteran's diagnosis of asbestosis.  See x-ray reports in 
December 1997, June 2003, September 2004, and August 2005.  
Exposure to asbestos fibers is well-recognized as this 
disease's sole cause.  Dorland's Illustrated Medical 
Dictionary, 31st Ed., 163, (c) 2007.  The integral question, 
therefore, is whether the Veteran was exposed to asbestos in 
service or otherwise. 

The Veteran's service treatment records are unavailable.  
Under such circumstances, VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, the information 
of record indicates that efforts to obtain these service 
treatment records were not successful.  Particularly, the RO 
contacted the National Personnel Records Center to obtain 
Morning Reports and medical treatment records in the custody 
of the Office of the Surgeon General.  A negative reply was 
received in December 2008.  The sole available service record 
is the Veteran's DD Form 214, Report of Separation, which 
confirms that he served as an equipment repairman, after 
attending four months of training at the IBM Corporation in 
Endicott, New York.  The major course listed was Tabulator 
Equipment Repairman.

The Veteran offered his testimony under oath in September 
2009.  At that time, he described the types of machinery on 
which he worked while in the Army, and stated that these were 
large machines that operated with brakes and clutches.  
Indeed, a search of IBM's public domain materials revealed 
that the tabulators in use in the early 1950's were large 
enough to fill small rooms.  Although there is no official 
record to be found of asbestos use in these particular 
machines, information from the United States Environmental 
Protection Agency confirms that historically, asbestos was 
commonly used in friction products such as brakes and 
clutches, and as an insulator for wires and electrical panels 
in heavy machinery.  Thus, the available evidence supports 
the Veteran's contentions that the machines he repaired 
during service likely contained asbestos.
 
Regarding his post-service history, the Veteran reported in 
August 2006 that he worked as a pharmacist from 1955 until 
his retirement in 2004.  His 2009 testimony reiterated that 
after separating from service, he worked in drug stores as a 
pharmacist and had no reason to believe that he had been 
exposed to asbestos fibers in that context.  He also denied 
being otherwise exposed to asbestos.  The medical records 
documenting the Veteran's diagnosis of asbestosis contain a 
history consistent with that stated above.  See e.g., October 
2006 VA clinical record, noting exposure on active duty.

In sum, the medical evidence clearly establishes that the 
Veteran carries a diagnosis of asbestosis.  The readily 
available medical literature confirms without uncertainty 
that asbestosis is caused only by exposure to asbestos.  The 
Board finds that the Veteran is competent to offer lay 
evidence as to how he was exposed to asbestos in service.  
His statements are found to be credible, as they are 
supported by the other evidence of record, which confirms 
standard uses of asbestos in situations similar to those he 
described in his service.  Likewise, he is competent to 
attest to his lack of exposure after separation from service 
in his occupation as a pharmacist, and without evidence to 
the contrary, those assertions are credible.  Based on this 
record, therefore, the Board finds that further evidence by 
way of a medical nexus opinion is unnecessary.  Because the 
Board has accepted that the Veteran's sole exposure was 
likely during his active duty, it can logically find, without 
overstepping its competence, that it is as likely as not that 
his in-service exposure is the cause of his current 
asbestosis.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In this case, the Veteran is given the 
benefit of the doubt as to his sole exposure, and service 
connection is granted.

As a final matter, the Board recognizes that it has relied 
upon evidence that was not previously before the RO, and 
therefore has considered such evidence in the first instance.  
However, as the benefit sought on appeal is fully granted 
herein, there is no prejudice to the Veteran due to the 
Board's determination.


ORDER

Entitlement to service connection for asbestosis is granted.
 


____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


